DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-9, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madurai Kumar et al. (US 2012/0173062) in view of Taniguchi et al. (US 5,719,484).
In Reference to Claim 1
(See Madurai Kumar, Figures 1-4)
Madurai Kumar et al. (Kumar) discloses:
A vehicle system comprising: 
an engine (102) configured to output torque to propel the vehicle system (100) and to output exhaust to an exhaust aftertreatment system (108); 
an electric machine (104) configured to selectably operate as a motor to provide torque to the vehicle system (100) and as a generator (104) to receive torque from the vehicle system (100); 
an inverter (See Kumar, Paragraph [0010]); 
an electronic control system (120) in operative communication with the inverter and the exhaust aftertreatment system (108), the electronic control system (120) being configured to:
evaluate whether the electric machine (104) is operating as a generator (See Kumar, Paragraphs [0020]-[0021] & [0025]), 
evaluate whether to heat one or more components (112) of the exhaust aftertreatment system (108) (See Kumar, Paragraphs [0020]-[0021]), and 
provide power to the one or more electrical heating elements (114) thermally coupled with the one or more components (112) of the exhaust aftertreatment system (108) effective to heat the one or more components (112). (See Kumar, Paragraphs [0022] & [0025]).
Kumar discloses the claimed invention except:
Wherein the inverter is an inverter module including a plurality of inverter phase legs and an auxiliary leg, the plurality of inverter phase legs being operatively coupled with a first DC rail, a second DC rail, and the electric machine, the auxiliary leg being operatively coupled with the first DC rail, the second DC rail and one or more electrical heating elements provided in the exhaust aftertreatment system; and the controller selectably operates the plurality of inverter phase legs to rectify AC power received from the electric machine and selectably operates at least one switch in the auxiliary leg to receive rectified power from the plurality of inverter phase legs through each of the first DC rail and the second DC rail, and to provide the rectified power from the first DC rail and the second DC rail to the one or more electrical heating elements thermally coupled with the one or more components of the exhaust aftertreatment system effective to heat the one or more components.
Taniguchi et al. (Tani) discloses a vehicle power control system with an inverter module. (See Tani, Abstract). Tani discloses wherein the inverter is an inverter module (11,23) including a plurality of inverter phase legs (11a-c) and an auxiliary leg (23 & branch line), the plurality of inverter phase legs being operatively coupled with a first DC rail (Vo), a second DC rail (Ground), and the electric machine (100), the auxiliary leg (23) being operatively coupled with the first DC rail (Vo), the second DC rail (Ground) and one or more electrical (10a) provided in the exhaust aftertreatment system; and the controller (7) selectably operates the plurality of inverter phase legs (11a-c) to rectify AC power received from the electric machine (100) and selectably operates at least one switch (29) in the auxiliary leg (23) to receive and provide rectified power from the inverter legs (11a-c) to the one or more electrical heating elements (10a) thermally coupled with the one or more components of the exhaust aftertreatment system effective to heat the one or more components. (See Tani, Figure 1, Column 6, Lines 35-45 & Column 7, Lines 4-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the inverter module of Tani as the electronic distribution and rectifier of Kumar as both references are directed towards exhaust electric heater control systems. One of ordinary skill in the art would have recognized that the inverter module and control of Tani would have efficiently and effectively supplied rectified power to the battery and heater of Kumar.

In Reference to Claim 2
(See Madurai Kumar, Figures 1-4)
The Kumar-Tani combination discloses:
	Wherein the exhaust aftertreatment system comprises a selective catalytic reduction (SCR) catalyst and the one or more of the electrical heating elements is thermally coupled with the SCR catalyst. (See Kumar, Paragraph [0012]).

In Reference to Claim 5
(See Madurai Kumar, Figures 1-4)
The Kumar-Tani combination discloses:
	wherein the electronic control system is configured to evaluate whether to heat the one or more components of the exhaust aftertreatment system by evaluating whether the one or more components is below a predetermined temperature. (See Kumar, Paragraphs [0020]-[0022]).

In Reference to Claim 6
(See Madurai Kumar, Figures 1-4)
The Kumar-Tani combination discloses:
	wherein the electronic control system is configured to evaluate whether to heat the one or more components of the exhaust aftertreatment system by evaluating whether an energy storage system can be charged and evaluating whether the one or more components is above a predetermined. (See Kumar, [0023]-[0027]).

In Reference to Claim 7
(See Madurai Kumar, Figures 1-4)
The Kumar-Tani combination discloses:
	wherein the electronic control system is configured to evaluate whether an energy storage system requires charging and, in response, to perform one of: charge the energy storage system without operating the auxiliary leg to provide rectified power from the inverter legs to the one or more electrical heating elements thermally coupled with the one or more components exhaust aftertreatment system or concurrently charge the energy storage system and operate the auxiliary leg to provide rectified power from the plurality of inverter phase legs to the one or more electrical heating elements thermally coupled with the one or more components of the exhaust aftertreatment system. (See Kumar, Paragraphs [0011] & [0023]-[0027]).

In Reference to Claim 8
(See Madurai Kumar, Figures 1-4)
Kumar discloses:
A method comprising: 
providing a vehicle system including an engine (102) configured to output torque to propel the vehicle system (100) and to output exhaust to an exhaust aftertreatment system (108), an electric machine (104) configured to selectably operate as a motor to provide torque to the vehicle system and as a generator to receive torque from the vehicle system (100), an inverter (See Kumar, Paragraph [0010]), and an electronic control system (120) in operative communication with the inverter and the exhaust aftertreatment system (108); 
evaluating with the electronic control system (120) whether the electric machine (104) is operating as a generator (See Kumar, Paragraphs [0020]-[0021] & [0025]), 
evaluating with the electronic control system (120) whether to heat one or more components (112) of the exhaust aftertreatment system (108), and 
selectably operate with the electronic control system (120) provide power to the one or more electrical heating elements (114) thermally coupled with the one or more components (112) of the exhaust aftertreatment system effective to heat the one or more components (112). (See Kumar, Paragraphs [0022] & [0025]).
Kumar discloses the claimed invention except:
Wherein the inverter is an inverter module including a plurality of inverter phase legs and an auxiliary leg, the plurality of inverter phase legs being operatively coupled with a first DC rail, a second DC rail, and the electric machine, the auxiliary leg being operatively coupled with the first DC rail, the second DC rail and one or more electrical heating elements provided in the exhaust aftertreatment system; and the controller selectably operates the plurality of inverter phase legs to rectify AC power received from the electric machine and selectably operates with at least one switching device in the auxiliary leg to receive rectified power from the plurality of inverter phase legs through each of the first DC rail and the second DC rail, and to provide the rectified power from the first DC rail and the second DC rail to the one or more electrical heating elements thermally coupled with the one or more components of the exhaust aftertreatment system effective to heat the one or more components.
Taniguchi et al. (Tani) discloses a vehicle power control system with an inverter module. (See Tani, Abstract). Tani discloses wherein the inverter is an inverter module (11,23) including a plurality of inverter phase legs (11a-c) and an auxiliary leg (23 & branch line), the plurality of inverter phase legs being operatively coupled with a first DC rail (Vo), a second DC rail (Ground), and the electric machine (100), the auxiliary leg (23) being operatively coupled with the first DC rail (Vo), the second DC rail (Ground) and one or more electrical (10a) provided in the exhaust aftertreatment system; and the controller (7) selectably operates the plurality of inverter phase legs (11a-c) to rectify AC power received from the electric machine (100) and selectably operates at least one switch (29) in the auxiliary leg (23) to receive and provide rectified power from the inverter legs (11a-c) to the one or more electrical heating elements (10a) thermally coupled with the one or more components of the exhaust aftertreatment system effective to heat the one or more components. (See Tani, Figure 1, Column 6, Lines 35-45 & Column 7, Lines 4-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the inverter module of Tani as the electronic distribution and rectifier of Kumar as both references are directed towards exhaust electric heater control systems. One of ordinary skill in the art would have recognized that the inverter module and control of Tani would have efficiently and effectively supplied rectified power to the battery and heater of Kumar.

In Reference to Claim 9
(See Madurai Kumar, Figures 1-4)
The Kumar-Tani combination discloses:
	Wherein the exhaust aftertreatment system comprises a selective catalytic reduction (SCR) catalyst and the one or more of the electrical heating elements is thermally coupled with the SCR catalyst. (See Kumar, Paragraph [0012]).

In Reference to Claim 12
(See Madurai Kumar, Figures 1-4)
The Kumar-Tani combination discloses:
	wherein the act of evaluating with the electronic control system whether to heat the one or more components of the exhaust aftertreatment comprises evaluating whether the one or more components is below a predetermined temperature. (See Kumar, Paragraphs [0020]-[0022]).

In Reference to Claim 13
(See Madurai Kumar, Figures 1-4)
The Kumar-Tani combination discloses:
	wherein the act of evaluating with the electronic control system whether to heat the one or more components of the exhaust aftertreatment system comprises evaluating whether an energy storage system can be charged and evaluating whether the one or more components is above a predetermined. (See Kumar, [0023]-[0027]).

In Reference to Claim 14
(See Madurai Kumar, Figures 1-4)
The Kumar-Tani combination discloses:
	comprising evaluating with the electronic control system whether an energy storage system requires charging and, in response, operating the control system to perform one of: charge the energy storage system without operating the auxiliary leg to provide rectified power from the inverter legs to the one or more electrical heating elements thermally coupled with the one or more components exhaust aftertreatment system or concurrently charge the energy storage system and operate the auxiliary leg to provide rectified power from the plurality of inverter phase legs to the one or more electrical heating elements thermally coupled with the one or more components of the exhaust aftertreatment system. (See Kumar, Paragraphs [0011] & [0023]-[0027]).

In Reference to Claim 15
(See Madurai Kumar, Figures 1-4)
Kumar discloses:
	An apparatus for selectably providing power to and receiving power from a hybrid vehicle traction motor, the apparatus comprising:
	a capacitor (See Kumar, Paragraph [0010]);
	an inverter (See Kumar, Paragraph [0010]); 
a traction motor (104) (See Kumar, Paragraph [0010]); and
an exhaust aftertreatment component (112) (See Kumar, Paragraph [0012]).
Kumar discloses the claimed invention except:
a DC bus including a first DC rail, a second DC rail operatively coupled with the first DC rail and the second DC rail; a plurality of inverter phase legs each including a respective first switch operatively coupled with the first DC rail and operatively coupled with a respective traction motor input/output node and a respective second switch operatively coupled with the respective traction motor input/output node and operatively coupled with the second DC rail; and at least one auxiliary leg including an auxiliary leg switch operatively coupled with the first DC rail and operatively coupled with a resistive heating element, the resistive heating element being operatively coupled with the auxiliary leg switch and operatively coupled with the second DC rail, wherein the resistive heating element receives rectified power from the first DC rail and the second DC rail and is configured to thermally interface with and selectably transfer heat to an exhaust aftertreatment system component.
Taniguchi et al. (Tani) discloses a vehicle power control system with an inverter module. (See Tani, Abstract). Tani discloses wherein the inverter is an inverter module (11,23) including a plurality of inverter phase legs (11a-c) including switches and an auxiliary leg (23 & branch line) including an auxiliary leg switch (23), the plurality of inverter phase legs being operatively coupled with a first DC rail (Vo), a second DC rail (Ground), and the electric machine (100), the auxiliary leg (23) being operatively coupled with the first DC rail (Vo), the second DC rail (Ground) and one or more electrical (10a) provided in the exhaust aftertreatment system; and the controller (7) selectably operates the plurality of inverter phase legs (11a-c) to rectify AC power received from the electric machine (100) and selectably operates the auxiliary leg (23) to provide rectified power from the inverter legs (11a-c) to the one or more electrical heating elements (10a) thermally coupled with the one or more components of the exhaust aftertreatment system effective to heat the one or more components. (See Tani, Figure 1, Column 6, Lines 35-45 & Column 7, Lines 4-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the inverter module of Tani as the electronic distribution and rectifier of Kumar as both references are directed towards exhaust electric heater control systems. One of ordinary skill in the art would have recognized that the inverter module and control of Tani would have efficiently and effectively supplied rectified power to the battery and heater of Kumar.

In Reference to Claim 16
(See Madurai Kumar, Figures 1-4)
The Kumar-Tani combination discloses:
	wherein the resistive element is thermally coupled with an SCR catalyst. (See Kumar, Paragraph [0012]).

In Reference to Claim 17
(See Madurai Kumar, Figures 1-4)
The Kumar-Tani combination discloses:
wherein the resistive element dissipates heat from a regeneration energy generated by an electric machine when a high voltage battery cannot absorb the regeneration energy. (See Kumar, Paragraph [0027]).

In Reference to Claim 18
(See Madurai Kumar, Figures 1-4)
The Kumar-Tani combination discloses:
	wherein the resistive element is actuated by the auxiliary leg switch of the inverter based on a predetermined temperature of the exhaust aftertreatment system component. (See Kumar, [0023]-[0027]).

In Reference to Claim 19
(See Madurai Kumar, Figures 1-4)
The Kumar-Tani combination discloses:
an electronic control system configured to control operation of the plurality of inverter phase legs to convert AC power received at the respective input/output nodes to DC power provided to the DC bus and to control the auxiliary leg switch to heat the resistive heating element , and further wherein the resistive heating element receives discharge current from the capacitor during maintenance or repair of the apparatus. (See Tani, Figure 1, Column 6, Lines 53 - Column 7, Line 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the inverter module of Tani as the electronic distribution and rectifier of Kumar as both references are directed towards exhaust electric heater control systems. One of ordinary skill in the art would have recognized that the inverter module and control of Tani would have efficiently and effectively supplied rectified power to the battery and heater of Kumar.
Additionally, it is noted that while features of an apparatus may be recited either structurally or functionally, claim 19 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.  The recitations (e.g.- wherein the resistive heating element receives discharge current from the capacitor during maintenance or repair of the apparatus) of claim 19 attempt to define the invention by what it does rather than what it is. The Kumar-Tani combination discloses all of the claim elements of current invention and is capable of performing the recited functions.	

In Reference to Claim 20
(See Madurai Kumar, Figures 1-4)
The Kumar-Tani combination discloses:
	A vehicle system comprising the apparatus of claim 15. (See Kumar, Paragraph [0010] & Claim 15 rejection above).

Claims 3-4 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madurai Kumar et al. (US 2012/0173062) in view of Taniguchi et al. (US 5,719,484), further in view of Bruce (US 2016/0114790).
In Reference to Claim 3
The Kumar-Tani combination discloses the claimed invention except:
	wherein the exhaust aftertreatment system comprises a diesel particulate filter (DPF) and the one or more of the electrical heating elements is thermally coupled with the DPF.
	Bruce discloses a hybrid exhaust gas treatment control system with electric aftertreatment heating. (See Bruce, Figure 1, Paragraphs [0036]-[0037]). Bruce discloses multiple electric heating elements for heating an SCR catalyst, and a DPF. (See Bruce, Figure 1, Paragraph [0039]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the multiple electric heating elements, the junction box, and the electrically heated DPF of Bruce, as both references are directed towards hybrid exhaust gas treatment control systems with electric aftertreatment heating. One of ordinary skill in the art would have recognized that the multiple heating elements and control would have allowed for accurate temperature control of the exhaust system as well as soot filtering reduction from the DPF of Bruce. (See Bruce, Paragraph [0022]).

In Reference to Claim 4
The Kumar-Tani combination as modified by Bruce discloses:
	wherein the electronic control system is configured to provide rectified power to one of the SCR and the DPF from the plurality of inverter phase legs during operation of the auxiliary leg and to operate an other switch to selectably couple both of the SCR catalyst and the DPF with the auxiliary leg during operation of the auxiliary leg to provide rectified power from the plurality of inverter phase legs. (See Bruce, Figure 1, Paragraphs [0039]-[0040] & [0044]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the multiple electric heating elements, the junction box, and the electrically heated DPF of Bruce, as both references are directed towards hybrid exhaust gas treatment control systems with electric aftertreatment heating. One of ordinary skill in the art would have recognized that the multiple heating elements and control would have allowed for accurate temperature control of the exhaust system as well as soot filtering reduction from the DPF of Bruce. (See Bruce, Paragraph [0022]).

In Reference to Claim 10
The Kumar-Tani combination discloses the claimed invention except:
	wherein the exhaust aftertreatment system comprises a diesel particulate filter (DPF) and the one or more of the electrical heating elements is thermally coupled with the DPF.
	Bruce discloses a hybrid exhaust gas treatment control system with electric aftertreatment heating. (See Bruce, Figure 1, Paragraphs [0036]-[0037]). Bruce discloses multiple electric heating elements for heating an SCR catalyst, and a DPF. (See Bruce, Figure 1, Paragraph [0039]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the multiple electric heating elements, the junction box, and the electrically heated DPF of Bruce, as both references are directed towards hybrid exhaust gas treatment control systems with electric aftertreatment heating. One of ordinary skill in the art would have recognized that the multiple heating elements and control would have allowed for accurate temperature control of the exhaust system as well as soot filtering reduction from the DPF of Bruce. (See Bruce, Paragraph [0022]).

In Reference to Claim 11
The Kumar-Tani combination as modified by Bruce discloses:
	wherein the electronic control system is configured to provide rectified power to one of the SCR and the DPF from the plurality of inverter phase legs during operation of the auxiliary leg and to operate an other switch to selectably couple both of the SCR catalyst and the DPF with the auxiliary leg during operation of the auxiliary leg to provide rectified power from the plurality of inverter phase legs. (See Bruce, Figure 1, Paragraphs [0039]-[0040] & [0044]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the multiple electric heating elements, the junction box, and the electrically heated DPF of Bruce, as both references are directed towards hybrid exhaust gas treatment control systems with electric aftertreatment heating. One of ordinary skill in the art would have recognized that the multiple heating elements and control would have allowed for accurate temperature control of the exhaust system as well as soot filtering reduction from the DPF of Bruce. (See Bruce, Paragraph [0022]).

Response to Arguments
Applicant's arguments filed 29 June 2022 have been fully considered but they are not persuasive.
In response to Applicant’s arguments that the Kumar-Tani combination does not disclose “selectably operate at least one switch in the auxiliary leg to receive provide rectified power from the plurality of inverter phase legs through each of the first DC rail and the second DC rail, and to provide the rectified power from the first DC rail and the second DC rail to the one or more electrical heating elements thermally coupled with the one or more components of the exhaust aftertreatment system effective to heat the one or more components.” as recited in claims 1, 8, and 15, the Office respectfully disagrees.
Applicant argues that the Kumar-Tani combination does not disclose selectably operating at least one switch in the auxiliary leg to receive provide rectified power from the plurality of inverter phase legs through each of the first DC rail and the second DC rail, and providing the rectified power from the first DC rail and the second DC rail to the one or more electrical heating elements thermally coupled with the one or more components of the exhaust aftertreatment system effective to heat the one or more components as Tani fails disclose receiving rectified power from the plurality of inverter phase legs through each of the first DC rail and the second DC rail. However, the  ground connection of Tani is chassis ground thus the connections complete the DC circuit of the system. Accordingly, as the circuit of Tani is completed by the chassis ground connection, the chassis ground connection constitutes the second DC rail with the lower side of the rectifier inclusive. The Examiner notes that the circuit of Tani is the same circuit as formed by Applicant as one DC rail is positive and the other DC rail is negative, thus completing the circuit of directional current supply. Therefore, both DC rails of the Kumar-Tani combination discloses selectably operating at least one switch in the auxiliary leg to receive provide rectified power from the plurality of inverter phase legs through each of the first DC rail and the second DC rail, and providing the rectified power from the first DC rail and the second DC rail to the one or more electrical heating elements thermally coupled with the one or more components of the exhaust aftertreatment system effective to heat the one or more components.
	In response to Applicant’s arguments that the Kumar-Tani combination as modified by Bruce does not disclose providing recitified power to one of an SCR catalyst and DPF and operating a switch to couple both the SCR catalyst and DPF to an auxiliary leg to provide recitifed power to both, the Office respectfully disagrees.
	Applicant argues that Bruce fails to disclose operating a switch to providing recitified power to both an SCR and DPF. However, Bruce discloses a controllable junction box to selectively provide electrical power to one or both aftertreatment devices. (See Bruce, Paragraph [0040] & the rejection of claims 4 and 11, above). Therefore, the Kumar-Tani combination as modified by Bruce discloses providing recitified power to one of an SCR catalyst and DPF and operating a switch to couple both the SCR catalyst and DPF to an auxiliary leg to provide recitifed power to both.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746